Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 2/23/2022 has been entered. Claims 1-21 remain pending in the application.  Claim 22 is canceled.  Applicant’s amendments have overcome the objection of Claim 19 present in the non-final office action mailed 3/30/2022.
Response to Arguments
Applicant's arguments filed 6/23/2022 have been fully considered but they are not persuasive.  Applicant states that the rejection of Claim 1 under 103 is incorrect as the Nomoto and Chung references fail to teach the limitations of the Claim, in particular the limitation “wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing”.
Firstly, the argument is moot as it is not based on the claims as examined in the office action mailed 3/30/2022 but rather on the amended claims submitted 6/23/2022.  The applicant’s cited limitations to argue against the rejection, such as “wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing” are part of amendments added to the claim after mailing of the office action, and therefore not present for the previous examination and rejection. See updated rejection of the claims below.
Secondly, the cited limitation is taught by the Nomoto reference.  In column 3, lines 46-50, Nomoto teaches “and if the reroute travel rate judging unit has judged that the rate of the deviated vehicles which were determined as having traveled along the reroute is the first predetermined value or more, determining that guidance of the route is not appropriate.”  In this section, the term “rate” is understood to be synonymous with a percentage, as the two are measures of the number of deviated vehicles compared to the vehicles as a whole.  Furthermore, this rate is predetermined by the system.  Nomoto makes this clear in Column 8, Lines 28-33, which read: “At S111, it is judged whether the rate of the vehicles that has traveled along the reroute after deviating the deviated route among the deviated vehicles without locality knowledge is a first predetermined value or more (for example, 80%).”  Therefore, the rejection under Nomoto in view of Chung was and remains proper.
Applicant’s arguments against the rejections of independent claims 11, 17, 19, and 21 are similar, in that they ultimately assert that the references fail to teach “wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing”. As seen above, this limitation was not included in the claims as examined but is taught by the Nomoto reference, and therefore the rejection was and remains proper.
Applicant states that rejection of the dependent claims fails to remedy the deficiencies of the independent claims.  However, the alleged deficiencies are shown above to not be present.  Therefore, the rejection of these claims is proper. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing ([Col 3, Ln 46-50] “and if the reroute travel rate judging unit has judged that the rate of the deviated vehicles which were determined as having traveled along the reroute is the first predetermined value or more, determining that guidance of the route is not appropriate.” [Col 8, Ln 28-33] “At S111, it is judged whether the rate of the vehicles that has traveled along the reroute after deviating the deviated route among the deviated vehicles without locality knowledge is a first predetermined value or more (for example, 80%).”)
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Chung.
Nomoto teaches:
A method for re-routing context determination for a subject vehicle using a processor configured with at least one of a remote server and a distributed computing function, comprising: ([Col 3, 31-32] “A computer program according to a ninth aspect of the present invention causes a computer to execute the functions" [Col 4, 20-23] "However, the in-vehicle device 1 is not limited to the in-vehicle navigation device, provided that it is a device communicable with the information center 90, such as a cellular phone, a PC, or the like." [Col 5, 24-26] "The control part 91, which is configured as a normal computer, includes a CPU, a ROM, a RAM, an I/O, and a bus line for connecting these members.")
receiving a plurality of sensor data and tracking movement of the subject vehicle as the subject vehicle is following a planned route using the plurality of sensor data; ([Col 4 35-40, 59-67] "The position detector 20 includes a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units. These units 21 to 24 including sensors have different kinds of errors; therefore, they are used with mutual compliment" … "The information storage part 80 stores a route search program for searching for a route, a current position determination program for determining a current position of a vehicle 2, and the like. In addition, the information storage part 80 stores a deviated point determination program for determining a point where the vehicle 2 has deviated if the vehicle 2 has deviated while traveling with a route being set and a reroute calculation program for setting a reroute when the vehicle 2 has deviated the set route.")
determining whether a deviation of the subject vehicle from the planned route indicates a user-initiated re-routing of the subject vehicle from the planned route based on trends from the sensor data; ([Col 6, 62-67] "At S107, to which the procedure goes if it has been judged that there is a vehicle that has traveled along the deviated route at the deviated point P (S104: YES), a deviated point knowledge determining processing that determines for each of the deviated vehicles whether the user of the deviated vehicle that is the vehicle that has deviated the deviated route at the deviated point P is likely to know the road situation of the vicinity of the deviated point P is performed.")
wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing ([Col 3, Ln 46-50] “and if the reroute travel rate judging unit has judged that the rate of the deviated vehicles which were determined as having traveled along the reroute is the first predetermined value or more, determining that guidance of the route is not appropriate.” [Col 8, Ln 28-33] “At S111, it is judged whether the rate of the vehicles that has traveled along the reroute after deviating the deviated route among the deviated vehicles without locality knowledge is a first predetermined value or more (for example, 80%).”)
receiving additional data from a plurality of sources indicating a route condition leading to the user-initiated re-routing, ([Col 4, 35-38] “a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units" [Col 5, 38-41] "The storage part 93 stores a deviated point information database (hereinafter, referred to as “DB”) 94, a vehicle information DB 95, a travel history information DB 96, and the like.”)” [Col 6, 24-26] "At S103, the deviated point travel history information regarding the travel histories of all vehicles that have traveled the deviated point P is acquired from the travel history information DB 96." [Col 7, 22-37] "At S151, the vehicle information of the deviated vehicle that has deviated the route at the deviated point P is acquired from the vehicle information DB 95. At S152, it is judged whether the registered address of the deviated vehicle or the residence address of the user of the deviated vehicle is in the vicinity of the deviated point P. For example, if the registered address or the residence address is within a predetermined radius (for example, 5 km) centered at the deviated point P, it can be judged that the registered address or the residence address is in the vicinity of the deviated point P. If it has been judged that the registered address or the residence address is not in the vicinity of the deviated point P (S152: NO), the procedure goes to S154. If it has been judged that the registered address or the residence address of the deviated vehicle is in the vicinity of the deviated point P (S152: YES), the procedure goes to S153.")
analyzing the received additional data to determine a reason for the user-initiated re- routing; ([Col 5, 50-54] “In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated.”)
based on the reason, determining whether to reroute other vehicles to avoid the reason for the user-initiated re-routing and communicating rerouting instructions to a vehicle of the other vehicles, ([Fig 2A] [Col 6, 57-61] "At S106, based on the travel track, the map data stored in the map data storage part 30 of the in-vehicle device 1 installed in the deviated vehicle is updated. In this example, the link R is deleted from the map data storage part 30 because the link R is physically not travelable.")
wherein the subject vehicle is in communication with a remote server, ([Col 4, 53-54] “The communication part 50 is an element to communicate with the information center 90.”)
and wherein the rerouting instructions are displayed on a dynamic display of the vehicle of the other vehicles; ([Col 8, 48-57] “At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.”)
and adjusting a plurality of navigational systems automatically, wherein each navigation system corresponds to the subject vehicle or one of the other vehicles. ([Col 8, 39-57] "At S112, it is predicted that the deviated vehicles intended to travel along the route but deviated the route because the guidance was not easy to understand mainly for the users without locality knowledge. It is determined in the in-vehicles 1 of the deviated vehicles that the guidance of the route in the vicinity of the deviated point P is not appropriate. “The guidance is not appropriate” includes a situation such as the audio guidance timing is not appropriate, the drawing depicted on the display 60 is not appropriate, and the like. At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.")
Nomoto does not explicitly teach:
the additional data including at least one of traffic data, weather data, construction data, and event data;
wherein the subject vehicle is in communication with a remote server, the other vehicles, and infrastructure elements
In the same field of invention, Chung teaches:
the additional data including at least one of traffic data, weather data, construction data, and event data; ([0086] “The communication unit 120 may receive weather information and traffic information, for example, TPEG (Transport Protocol Expert Group) information from the mobile terminal 600 or the server 500. The driver assistance apparatus 100 may transmit acquired real-time information to the mobile terminal 600 of the server 500.”)
wherein the subject vehicle is in communication with a remote server, the other vehicles, and infrastructure elements ([0203] “The V2X communication module 716 is a module for wireless communication between the vehicle 700 and the external server 510 or the other vehicle 520. The V2X module 716 includes a module in which a vehicle-to-vehicle communication (V2V) or vehicle-to-infrastructure communication (V2I) protocol can be implemented.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the field of recalculating a vehicle navigation path in response to determining that the original route is unavailable or otherwise no longer desirable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to receive traffic data and connect the vehicle to a remote server, other vehicles, and infrastructure, as taught by Chung to change the map to fit new received information [0312]. Motivation to combine Nomoto with Chung to a person having ordinary skill in the art comes from the prior art being analogous in the field of traffic and vehicle data and knowledge well known in the art, as well as from Nomoto [Col 14].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over modified Nomoto in view of Littlejohn.
Modified Nomoto teaches the method of Claim 1, but Nomoto does not explicitly teach:
further comprising analyzing some or all of the received data by applying sensor information to a trained data set to predict a clearing time of a route condition that is determined to have given rise to the user-initiated re-routing event.
In the same field of endeavor, Littlejohn teaches:
further comprising analyzing some or all of the gathered data by applying sensor information to a trained data set to predict a clearing time of a route condition that is determined to have given rise to the user-initiated re-routing event. ([0015] “[0023-24] “As used herein, the terms “traffic data,” and “traffic- related information”, refer at various times to 1) raw traffic data obtained from sensors, traffic probe devices, and the like; 2) partially processed traffic data that has been filtered, organized, and/or otherwise manipulated using various algorithms to generate data that is not yet ready to be delivered for dissemination to traffic data distribution systems; and 3) fully processed traffic data which is ready to be disseminated or delivered to traffic data distribution systems and/or end users … For example, in various embodiments the term “fully processed” traffic data can include, but is not limited to, data such as delay estimates, travel time estimates, road closures inferred from other traffic data, estimated clearing times, and/or messages including such information.")
	The above pieces of prior art are considered analogous as they both represent inventions in the traffic data analysis fieldIt would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to predict the clearing time of a traffic delay or blocking event as taught by Littlejohn to create a traffic flow prediction [Littlejohn 0016]. Motivation to combine Nomoto with Littlejohn to a person having ordinary skill in the art comes from the prior art being analogous in the field of traffic data analysis and knowledge well known in the art, as well as from Nomoto [Col 14].
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto in view of Jenkins.
Modified Nomoto teaches the method of Claim 1, but Nomoto does not explicitly teach:
wherein analyzing the received data to determine a context for the user-initiated re-routing, comprises predicting a re-routing reason based on a trained data set.
In the same field of endeavor, Jenkins teaches:
wherein analyzing the received data to determine a context for the user-initiated re-routing, comprises predicting a re-routing reason based on a trained data set. ([Col 4, 15-19 & 23-25] “Thus, in some embodiments of the present invention, the program learns (e.g., by utilizing a machine learning algorithm) to add frequently used gas/biological/food locations to memory without having the driver configure these stops in the GPS … Thus, in an embodiment of the present invention, based on past information, the program code automatically suppresses rerouting functionality of a given trip.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and deviation monitoring field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to determine a context for a user-initiated re-routing using a trained data set as taught by Jenkins to suppress re-routing during a mere stop for gas/food/other roadside breaks [Jenkins Col 4, 15-25].  Motivation to combine Nomoto with Jenkins to a person having ordinary skill in the art comes from the prior art being analogous in the field of traffic data and knowledge well known in the art, as well as from Jenkins [Col 1, 20-23].
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto in view of Jenkins.
Modified Nomoto teaches the method of Claim 1, but Nomoto does not explicitly teach:
further comprising using artificial intelligence to determine previously unrecognized re-routing reasons based on gathered data.
In the same field of endeavor, Jenkins teaches:
further comprising using artificial intelligence to determine previously unrecognized re-routing reasons based on gathered data. . ([Col 4, 15-19] “Thus, in some embodiments of the present invention, the program learns (e.g., by utilizing a machine learning algorithm) to add frequently used gas/biological/food locations to memory without having the driver configure these stops in the GPS”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and deviation monitoring field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to determine a context for a user-initiated re-routing using artificial intelligence as taught by Jenkins to suppress re-routing during a mere stop for gas/food/other roadside breaks [Jenkins Col 4, 15-25].  Motivation to combine Nomoto with Jenkins to a person having ordinary skill in the art comes from the prior art being analogous in the field of traffic data and knowledge well known in the art, as well as from Jenkins [Col 1, 20-23].
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, further in view of Nomoto.
Modified Nomoto teaches the method of Claim 1, and Nomoto further teaches:
wherein the sources of gathered data comprise at least one of services, infrastructure elements, vehicle systems and other vehicles. ([Col 4, 35-38] “a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units”   [Col 5, 38-41] “The storage part 93 stores a deviated point information database (hereinafter, referred to as “DB”) 94, a vehicle information DB 95, a travel history information DB 96, and the like” [Col 5, 27-34] “The communication part 92 is an element to communicate with the in-vehicle device 1. In addition, the communication center 90 is communicable with in-vehicle devices installed in a plurality of vehicles. However, in FIG. 1, only one in-vehicle device 1 installed in one vehicle 2 is shown. Hereinafter, the in-vehicle 1 communicable with the information center 90 and the vehicle 2 mounted with the in-vehicle device 1 are called a “probe car” as needed” [Col 5, 50-57] “In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated. In the present embodiment, the route for which the search was performed in the probe cars and the guidance is provided through the display 60 and the speaker 70 correspond to the “set route”.”
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, further in view of Nomoto.
Modified Nomoto teaches the method of Claim 1, and Nomoto further teaches:
Wherein receiving data is performed only if the deviation of the subject vehicle from the planned route is a re-routing event. ([Col 6, 17-20] “If it is judged that the predetermined number of times or more reroute processings have not occurred at the deviated point P (S102: NO), S103 and subsequent processings are not performed.”)
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, further in view of Nomoto.
Modified Nomoto teaches the method of Claim 1, and Nomoto further teaches:
determining whether the deviation of the subject vehicle from the planned route indicates a user-initiated re-routing of the subject vehicle from the planned route ([Col 6, 62-Col 7, 2] “At S107, to which the procedure goes if it has been judged that there is a vehicle that has traveled along the deviated route at the deviated point P (S104: YES), a deviated point knowledge determining processing that determines for each of the deviated vehicles whether the user of the deviated vehicle that is the vehicle that has deviated the deviated route at the deviated point P is likely to know the road situation of the vicinity of the deviated point P is performed.”)
is performed by at least one of the subject vehicle and a server remote from the vehicle. ([Col 7, 17-21] "The deviated point knowledge determining processing to be executed at S107 is explained with reference to FIG. 3. The deviated point knowledge determining processing shown in FIG. 3 is a processing to be executed for each of the deviated vehicles in the control part 91 of the information center 90.")
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, further in view of Nomoto.
Modified Nomoto teaches the method of Claim 1, and Nomoto further teaches:
wherein determining the reason for the user-initiated re- routing is performed by the server remote from the vehicle. ([Col 5, 50-54] "In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated." [Col 7, 16-21] "The deviated point knowledge determining processing to be executed at S107 is explained with reference to FIG. 3. The deviated point knowledge determining processing shown in FIG. 3 is a processing to be executed for each of the deviated vehicles in the control part 91 of the information center 90.")
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, in view of Park.
Modified Nomoto teaches the method of Claim 1, and Nomoto further teaches:
determining whether the deviation of the subject vehicle from the planned route indicates a user-initiated re-routing of the subject vehicle from the planned route is performed … to determine a likelihood that the deviation is a user-initiated re- routing. ([Col 6, 62 - Col 7, 2] “"At S107, to which the procedure goes if it has been judged that there is a vehicle that has traveled along the deviated route at the deviated point P (S104: YES), a deviated point knowledge determining processing that determines for each of the deviated vehicles whether the user of the deviated vehicle that is the vehicle that has deviated the deviated route at the deviated point P is likely to know the road situation of the vicinity of the deviated point P is performed.")
Modified Nomoto does not explicitly teach:
wherein the subject vehicle is not connected to a remote server … performed by one or more connected vehicles connected to a remote server 
In the same field of endeavor, Park teaches:
wherein the subject vehicle is not connected to a remote server … performed by one or more connected vehicles connected to a remote server ([0068] "If a controller 540-1 of the first vehicle C1 senses another vehicle (hereinafter, referred to as the non-connected vehicle C3 (i.e., “third vehicle”)) that cannot communicate with the server 600, among other vehicles traveling around the vehicle 100, through a sensor 500-1 ({circle around (1)}), the controller 540-1 may control a communication portion 520-1 to transmit a sensing signal for the non-connected vehicle C3 to the server 600 ({circle around (2)}), as shown in FIG. 5. … Herein, the information about the non-connected vehicle C3 may include an identification number of the vehicle C3")
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Nomoto to perform calculations on behalf of another non-connected vehicle as taught by Park to support autonomous driving fleets [Park 0068].  Motivation to combine modified Nomoto with Park to a person having ordinary skill in the art comes from the prior art being analogous in the field vehicle navigation and knowledge well known in the art, as well as from Park [0033].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, in view of Armitage.
Modified Nomoto teaches the method of Claim 1, but Nomoto does not explicitly teach:
wherein determining a likelihood that the deviation is a user initiated re-routing comprises determining whether route activity of a subject vehicle is anomalous route activity.
Armitage teaches:
wherein determining a likelihood that the deviation is a user initiated re-routing comprises determining whether route activity of a subject vehicle is anomalous route activity. ([0029] “Different driving activities may be classified as different “types” of activities, including without limitation speeding, acceleration (e.g., rapid acceleration), deceleration (e.g., rapid deceleration) or hard braking, erratic breaking, and swearing or lateral acceleration. Once a series of observed driver actions are identified, the aberration detector module 120 compares the observed driver actions to anomaly criteria to determine whether any of the observed driver actions are “aberrational” with respect to pre-determined driving norms and/or limits.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Nomoto to determine whether a vehicle’s operation is in an anomalous state as taught by Armitage to monitor driver behavior for unsafe vehicle operation [Armitage 0001].  Motivation to combine modified Nomoto with Armitage to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle navigation and knowledge well known in the art, as well as from Armitage [0002].
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Chung.
Nomoto teaches:
a processor configured with at least one of a remote server, or distributed computing function; and a memory coupled to the processor to store instructions, which comprises computer code that when executed by the processor, causes the processor to perform operations, the operations comprising: : ([Col 3, 31-32] “A computer program according to a ninth aspect of the present invention causes a computer to execute the functions" [Col 4, 20-23] "However, the in-vehicle device 1 is not limited to the in-vehicle navigation device, provided that it is a device communicable with the information center 90, such as a cellular phone, a PC, or the like." [Col 5, 24-26] "The control part 91, which is configured as a normal computer, includes a CPU, a ROM, a RAM, an I/O, and a bus line for connecting these members.")
receiving a plurality of sensor data and tracking movement of a subject vehicle as the subject vehicle is following a planned route with a plurality of sensor data; ; ([Col 4 35-40, 59-67] "The position detector 20 includes a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units. These units 21 to 24 including sensors have different kinds of errors; therefore, they are used with mutual compliment" … "The information storage part 80 stores a route search program for searching for a route, a current position determination program for determining a current position of a vehicle 2, and the like. In addition, the information storage part 80 stores a deviated point determination program for determining a point where the vehicle 2 has deviated if the vehicle 2 has deviated while traveling with a route being set and a reroute calculation program for setting a reroute when the vehicle 2 has deviated the set route.")
determining whether a deviation of the subject vehicle from the planned route indicates a user-initiated re-routing of the subject vehicle from the planned route based on trends from the sensor data; ([Col 6, 62-67] "At S107, to which the procedure goes if it has been judged that there is a vehicle that has traveled along the deviated route at the deviated point P (S104: YES), a deviated point knowledge determining processing that determines for each of the deviated vehicles whether the user of the deviated vehicle that is the vehicle that has deviated the deviated route at the deviated point P is likely to know the road situation of the vicinity of the deviated point P is performed.")
wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing ([Col 3, Ln 46-50] “and if the reroute travel rate judging unit has judged that the rate of the deviated vehicles which were determined as having traveled along the reroute is the first predetermined value or more, determining that guidance of the route is not appropriate.” [Col 8, Ln 28-33] “At S111, it is judged whether the rate of the vehicles that has traveled along the reroute after deviating the deviated route among the deviated vehicles without locality knowledge is a first predetermined value or more (for example, 80%).”)
receiving additional data from a plurality of sources indicating a route condition leading to the user-initiated re-routing , ([Col 4, 35-38] “a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units" [Col 5, 38-41] "The storage part 93 stores a deviated point information database (hereinafter, referred to as “DB”) 94, a vehicle information DB 95, a travel history information DB 96, and the like.”)” [Col 6, 24-26] "At S103, the deviated point travel history information regarding the travel histories of all vehicles that have traveled the deviated point P is acquired from the travel history information DB 96." [Col 7, 22-37] "At S151, the vehicle information of the deviated vehicle that has deviated the route at the deviated point P is acquired from the vehicle information DB 95. At S152, it is judged whether the registered address of the deviated vehicle or the residence address of the user of the deviated vehicle is in the vicinity of the deviated point P. For example, if the registered address or the residence address is within a predetermined radius (for example, 5 km) centered at the deviated point P, it can be judged that the registered address or the residence address is in the vicinity of the deviated point P. If it has been judged that the registered address or the residence address is not in the vicinity of the deviated point P (S152: NO), the procedure goes to S154. If it has been judged that the registered address or the residence address of the deviated vehicle is in the vicinity of the deviated point P (S152: YES), the procedure goes to S153.")
analyzing the received data to determine a reason for the user-initiated re- routing; ([Col 5, 50-54] “In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated.”)
and based on the reason, determining whether to reroute other vehicles to avoid the reason for the user-initiated re-routing and communicating rerouting instructions to a vehicle of the other vehicles, ([Fig 2A] [Col 6, 57-61] "At S106, based on the travel track, the map data stored in the map data storage part 30 of the in-vehicle device 1 installed in the deviated vehicle is updated. In this example, the link R is deleted from the map data storage part 30 because the link R is physically not travelable.")
wherein the subject vehicle is in communication with a remote server, ([Col 4, 53-54] “The communication part 50 is an element to communicate with the information center 90.”)
and wherein the rerouting instructions are displayed on a dynamic display of the vehicle of the other vehicles; ([Col 8, 48-57] “At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.”)and adjusting a plurality of navigational systems automatically, wherein each navigation system corresponds to the subject vehicle or one of the other vehicles. ([Col 8, 39-57] "At S112, it is predicted that the deviated vehicles intended to travel along the route but deviated the route because the guidance was not easy to understand mainly for the users without locality knowledge. It is determined in the in-vehicles 1 of the deviated vehicles that the guidance of the route in the vicinity of the deviated point P is not appropriate. “The guidance is not appropriate” includes a situation such as the audio guidance timing is not appropriate, the drawing depicted on the display 60 is not appropriate, and the like. At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.")
Nomoto does not explicitly teach:
the additional data including at least one of traffic data, weather data, construction data, and event data;
wherein the subject vehicle is in communication with ... the other vehicles, and infrastructure elements,
In the same field of endeavor, Chung teaches:
the additional data including at least one of traffic data, weather data, construction data, and event data; ([0086] “The communication unit 120 may receive weather information and traffic information, for example, TPEG (Transport Protocol Expert Group) information from the mobile terminal 600 or the server 500. The driver assistance apparatus 100 may transmit acquired real-time information to the mobile terminal 600 of the server 500.”)
wherein the subject vehicle is in communication with a remote server, the other vehicles, and infrastructure elements ([0203] “The V2X communication module 716 is a module for wireless communication between the vehicle 700 and the external server 510 or the other vehicle 520. The V2X module 716 includes a module in which a vehicle-to-vehicle communication
	The above pieces of prior art are considered analogous as they both represent inventions in the field of recalculating a vehicle navigation path in response to determining that the original route is unavailable or otherwise no longer desirable.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to receive traffic data and connect the vehicle to a remote server, other vehicles, and infrastructure, as taught by Chung to change the map to fit new received information [0312]. Motivation to combine Nomoto with Chung to a person having ordinary skill in the art comes from the prior art being analogous in the field of traffic and vehicle data and knowledge well known in the art, as well as from Nomoto [Col 14].
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over modified Nomoto in view of Littlejohn.
Modified Nomoto teaches the system of Claim 11, but Nomoto does not explicitly teach:
further comprising analyzing some or all of the gathered data by applying sensor information to a trained data set to predict a clearing time of a route condition that is determined to have given rise to the user-initiated re-routing event.
In the same field of endeavor, Littlejohn teaches:
further comprising analyzing some or all of the gathered data by applying sensor information to a trained data set to predict a clearing time of a route condition that is determined to have given rise to the user-initiated re-routing event. ([0015] “[0023-24] “As used herein, the terms “traffic data,” and “traffic- related information”, refer at various times to 1) raw traffic data obtained from sensors, traffic probe devices, and the like; 2) partially processed traffic data that has been filtered, organized, and/or otherwise manipulated using various algorithms to generate data that is not yet ready to be delivered for dissemination to traffic data distribution systems; and 3) fully processed traffic data which is ready to be disseminated or delivered to traffic data distribution systems and/or end users … For example, in various embodiments the term “fully processed” traffic data can include, but is not limited to, data such as delay estimates, travel time estimates, road closures inferred from other traffic data, estimated clearing times, and/or messages including such information.")
	The above pieces of prior art are considered analogous as they both represent inventions in the traffic data analysis field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to predict the clearing time of a traffic delay or blocking event as taught by Littlejohn to create a traffic flow prediction [Littlejohn 0016]. Motivation to combine Nomoto with Littlejohn to a person having ordinary skill in the art comes from the prior art being analogous in the field of traffic data analysis and knowledge well known in the art, as well as from Nomoto [Col 14].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto in view of Jenkins.
Modified Nomoto teaches the system of Claim 11, but Nomoto does not explicitly teach:wherein analyzing the gathered data to determine a context for the user-initiated re-routing, comprises predicting a re-routing reason based on a trained data set.
In the same field of endeavor, Jenkins teaches:
wherein analyzing the gathered data to determine a context for the user-initiated re-routing, comprises predicting a re-routing reason based on a trained data set. ([Col 4, 15-19 & 23-25] “Thus, in some embodiments of the present invention, the program learns (e.g., by utilizing a machine learning algorithm) to add frequently used gas/biological/food locations to memory without having the driver configure these stops in the GPS … Thus, in an embodiment of the present invention, based on past information, the program code automatically suppresses rerouting functionality of a given trip.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and deviation monitoring field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to determine a context for a user-initiated re-routing using a trained data set as taught by Jenkins to suppress re-routing during a mere stop for gas/food/other roadside breaks [Jenkins Col 4, 15-25].  Motivation to combine Nomoto with Jenkins to a person having ordinary skill in the art comes from the prior art being analogous in the field of traffic data and knowledge well known in the art, as well as from Jenkins [Col 1, 20-23].
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto in view of Jenkins.
Modified Nomoto teaches the system of Claim 11, but Nomoto does not explicitly teach:
further comprising using artificial intelligence to determine previously unrecognized re-routing reasons based on gathered data.
In the same field of endeavor, Jenkins teaches:
further comprising using artificial intelligence to determine previously unrecognized re-routing reasons based on gathered data. . ([Col 4, 15-19] “Thus, in some embodiments of the present invention, the program learns (e.g., by utilizing a machine learning algorithm) to add frequently used gas/biological/food locations to memory without having the driver configure these stops in the GPS”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and deviation monitoring field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to determine a context for a user-initiated re-routing using artificial intelligence as taught by Jenkins to suppress re-routing during a mere stop for gas/food/other roadside breaks [Jenkins Col 4, 15-25].  Motivation to combine Nomoto with Jenkins to a person having ordinary skill in the art comes from the prior art being analogous in the field of traffic data and knowledge well known in the art, as well as from Jenkins [Col 1, 20-23].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, further in view of Nomoto.
Modified Nomoto teaches the system of Claim 11, and Nomoto further teaches:
wherein the sources of gathered data comprise at least one of services, infrastructure elements, vehicle systems and other vehicles. ([Col 4, 35-38] “a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units”   [Col 5, 38-41] “The storage part 93 stores a deviated point information database (hereinafter, referred to as “DB”) 94, a vehicle information DB 95, a travel history information DB 96, and the like” [Col 5, 27-34] “The communication part 92 is an element to communicate with the in-vehicle device 1. In addition, the communication center 90 is communicable with in-vehicle devices installed in a plurality of vehicles. However, in FIG. 1, only one in-vehicle device 1 installed in one vehicle 2 is shown. Hereinafter, the in-vehicle 1 communicable with the information center 90 and the vehicle 2 mounted with the in-vehicle device 1 are called a “probe car” as needed” [Col 5, 50-57] “In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated. In the present embodiment, the route for which the search was performed in the probe cars and the guidance is provided through the display 60 and the speaker 70 correspond to the “set route”.”
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, further in view of Nomoto.
Modified Nomoto teaches the system of Claim 11, and Nomoto further teaches:
wherein gathering data is performed only if the deviation of the subject vehicle from the planned route is a re-routing event. ([Col 6, 17-20] “If it is judged that the predetermined number of times or more reroute processings have not occurred at the deviated point P (S102: NO), S103 and subsequent processings are not performed.”)
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Park.
Nomoto teaches:
determining whether a change in routing indicates a user- initiated re-routing of the subject vehicle from a planned route; ([Col 6, 62-67] "At S107, to which the procedure goes if it has been judged that there is a vehicle that has traveled along the deviated route at the deviated point P (S104: YES), a deviated point knowledge determining processing that determines for each of the deviated vehicles whether the user of the deviated vehicle that is the vehicle that has deviated the deviated route at the deviated point P is likely to know the road situation of the vicinity of the deviated point P is performed.")
a rerouting server gathering data from a plurality of sources indicating a route condition leading to the user-initiated re-routing, ([Col 4, 35-38] “a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units" [Col 5, 38-41] "The storage part 93 stores a deviated point information database (hereinafter, referred to as “DB”) 94, a vehicle information DB 95, a travel history information DB 96, and the like.”)” [Col 6, 24-26] "At S103, the deviated point travel history information regarding the travel histories of all vehicles that have traveled the deviated point P is acquired from the travel history information DB 96." [Col 7, 22-37] "At S151, the vehicle information of the deviated vehicle that has deviated the route at the deviated point P is acquired from the vehicle information DB 95. At S152, it is judged whether the registered address of the deviated vehicle or the residence address of the user of the deviated vehicle is in the vicinity of the deviated point P. For example, if the registered address or the residence address is within a predetermined radius (for example, 5 km) centered at the deviated point P, it can be judged that the registered address or the residence address is in the vicinity of the deviated point P. If it has been judged that the registered address or the residence address is not in the vicinity of the deviated point P (S152: NO), the procedure goes to S154. If it has been judged that the registered address or the residence address of the deviated vehicle is in the vicinity of the deviated point P (S152: YES), the procedure goes to S153.")
analyzing the gathered data to determine a reason for the user-initiated re-routing; ([Col 5, 50-54] “In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated.”)
wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing ([Col 3, Ln 46-50] “and if the reroute travel rate judging unit has judged that the rate of the deviated vehicles which were determined as having traveled along the reroute is the first predetermined value or more, determining that guidance of the route is not appropriate.” [Col 8, Ln 28-33] “At S111, it is judged whether the rate of the vehicles that has traveled along the reroute after deviating the deviated route among the deviated vehicles without locality knowledge is a first predetermined value or more (for example, 80%).”)
based on the reason, determining whether to reroute other vehicles to avoid the reason for the user-initiated re-routing, wherein the other vehicles are connected; ([Fig 2A] [Col 6, 57-61] "At S106, based on the travel track, the map data stored in the map data storage part 30 of the in-vehicle device 1 installed in the deviated vehicle is updated. In this example, the link R is deleted from the map data storage part 30 because the link R is physically not travelable.")
and adjusting a plurality of navigational systems automatically, wherein each navigation system corresponds to the monitoring vehicle or one of the other vehicles. ([Col 8, 39-57] "At S112, it is predicted that the deviated vehicles intended to travel along the route but deviated the route because the guidance was not easy to understand mainly for the users without locality knowledge. It is determined in the in-vehicles 1 of the deviated vehicles that the guidance of the route in the vicinity of the deviated point P is not appropriate. “The guidance is not appropriate” includes a situation such as the audio guidance timing is not appropriate, the drawing depicted on the display 60 is not appropriate, and the like. At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.")
Nomoto does not explicitly teach:
comprising: a monitoring vehicle, configured with at least one of a processor, remote server, or distributed computing function, tracking movement of the subject vehicle as the subject vehicle is following a route;
the monitoring vehicle [performing determination of subject vehicle activity]
the additional data including at least one of traffic data, weather data, construction data, and event data;
In the same field of endeavor, Park teaches:
comprising: a monitoring vehicle, configured with at least one of a processor, remote server, or distributed computing function, tracking movement of the subject vehicle as the subject vehicle is following a route; ([Fig 5, Vehicle’s C1 and C3])
the monitoring vehicle [performing determination of subject vehicle activity] ([0068] “ If a controller 540-1 of the first vehicle C1 senses another vehicle (hereinafter, referred to as the non-connected vehicle C3 (i.e., “third vehicle”)) that cannot communicate with the server 600, among other vehicles traveling around the vehicle 100, through a sensor 500-1 ({circle around (1)}), the controller 540-1 may control a communication portion 520-1 to transmit a sensing signal for the non-connected vehicle C3 to the server 600 ({circle around (2)}), as shown in FIG. 5. For autonomous driving of vehicles, the server 600 may need to collect information about vehicles or obstacles on roads. Accordingly, if connected vehicles sense information about the non-connected vehicle C3 or an obstacle, the connected vehicles may transmit the sensed information to the server 600. Herein, the information about the non-connected vehicle C3 may include an identification number of the vehicle C3, the position of the vehicle C3, information about a driving lane of the vehicle C3, the speed of the vehicle C3, etc.”)
the additional data including at least one of traffic data, weather data, construction data, and event data; ([0086] "The communication unit 120 may receive weather information and traffic information, for example, TPEG (Transport Protocol Expert Group) information from the mobile terminal 600 or the server 500.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to monitor and perform calculations on behalf of another vehicle, as well as take into consideration multiple forms of data input such as weather and traffic data, as taught by Park to support autonomous driving fleets [Park 0068].  Motivation to combine Nomoto with Park to a person having ordinary skill in the art comes from the prior art being analogous in the field vehicle navigation and knowledge well known in the art, as well as from Park [0033].
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto in view of Armitage.
Modified Nomoto teaches the system of Claim 17, and Nomoto further teaches:
determining whether a change in routing indicates a user-initiated re-routing of the subject vehicle from a planned route; ([Nomoto Col 6, 62- Col 7, 2] “At S107, to which the procedure goes if it has been judged that there is a vehicle that has traveled along the deviated route at the deviated point P (S104: YES), a deviated point knowledge determining processing that determines for each of the deviated vehicles whether the user of the deviated vehicle that is the vehicle that has deviated the deviated route at the deviated point P is likely to know the road situation of the vicinity of the deviated point P is performed.”) and
the monitoring vehicle evaluating sensor data ([Park 0022]“In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated.”)
Nomoto does not explicitly teach:
to determine a likelihood that the change in routing is an anomalous route activity.
In the same field of endeavor, Armitage teaches:
to determine a likelihood that the change in routing is an anomalous route activity. ([0005] “Different driving activities may be classified as different “types” of activities, including without limitation speeding, acceleration (e.g., rapid acceleration), deceleration (e.g., rapid deceleration) or hard braking, erratic breaking, and swearing or lateral acceleration. Once a series of observed driver actions are identified, the aberration detector module 120 compares the observed driver actions to anomaly criteria to determine whether any of the observed driver actions are “aberrational” with respect to pre-determined driving norms and/or limits.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Nomoto to determine whether a vehicle’s operation is in an anomalous state as taught by Armitage to monitor driver behavior for unsafe vehicle operation [Armitage 0001].  Motivation to combine Nomoto with Armitage to a person having ordinary skill in the art comes from the prior art being analogous in the field vehicle navigation and knowledge well known in the art, as well as from Armitage [0002].
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Chung and Reeser.
Nomoto teaches a method for rerouting determination, comprising:
receiving additional data from a plurality of sources indicating a route condition, ([Col 4, 35-38] “a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units" [Col 5, 38-41] "The storage part 93 stores a deviated point information database (hereinafter, referred to as “DB”) 94, a vehicle information DB 95, a travel history information DB 96, and the like.”)” [Col 6, 24-26] "At S103, the deviated point travel history information regarding the travel histories of all vehicles that have traveled the deviated point P is acquired from the travel history information DB 96." [Col 7, 22-37] "At S151, the vehicle information of the deviated vehicle that has deviated the route at the deviated point P is acquired from the vehicle information DB 95. At S152, it is judged whether the registered address of the deviated vehicle or the residence address of the user of the deviated vehicle is in the vicinity of the deviated point P. For example, if the registered address or the residence address is within a predetermined radius (for example, 5 km) centered at the deviated point P, it can be judged that the registered address or the residence address is in the vicinity of the deviated point P. If it has been judged that the registered address or the residence address is not in the vicinity of the deviated point P (S152: NO), the procedure goes to S154. If it has been judged that the registered address or the residence address of the deviated vehicle is in the vicinity of the deviated point P (S152: YES), the procedure goes to S153.")
and analyzing the received data to determine a reason for the first vehicle to deviate from the planned route ([Col 5, 50-54] “In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated.”)
wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing ([Col 3, Ln 46-50] “and if the reroute travel rate judging unit has judged that the rate of the deviated vehicles which were determined as having traveled along the reroute is the first predetermined value or more, determining that guidance of the route is not appropriate.” [Col 8, Ln 28-33] “At S111, it is judged whether the rate of the vehicles that has traveled along the reroute after deviating the deviated route among the deviated vehicles without locality knowledge is a first predetermined value or more (for example, 80%).”)
and communicating rerouting instructions to a vehicle of the other vehicles, wherein the rerouting instructions are displayed on a dynamic display of the other vehicle; ([Fig 2A] [Col 6, 57-61] "At S106, based on the travel track, the map data stored in the map data storage part 30 of the in-vehicle device 1 installed in the deviated vehicle is updated. In this example, the link R is deleted from the map data storage part 30 because the link R is physically not travelable." [Col 8, 48-57] “At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.”)
and the other vehicles of the plurality of vehicles adjusting a plurality of navigational systems automatically, wherein each navigation system corresponds to one vehicle of the plurality of vehicles. ([Col 8, 39-57] "At S112, it is predicted that the deviated vehicles intended to travel along the route but deviated the route because the guidance was not easy to understand mainly for the users without locality knowledge. It is determined in the in-vehicles 1 of the deviated vehicles that the guidance of the route in the vicinity of the deviated point P is not appropriate. “The guidance is not appropriate” includes a situation such as the audio guidance timing is not appropriate, the drawing depicted on the display 60 is not appropriate, and the like. At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.")
Nomoto does not explicitly teach:
comprising: a first vehicle of the plurality of vehicles, configured with at least one of a processor, remote server, or distributed computing function, sending a notification to at least one of the other vehicles of the plurality of the vehicles that the first vehicle is deviating from a planned route;
the other vehicles of the plurality of vehicles receiving additional data from a plurality of sources indicating a route condition,
the additional data including at least one of traffic data, weather data, construction data, and event data;
the other vehicles, based on the reason, determining whether to reroute themselves to avoid the reason for the rerouting
In the same field of endeavor, Chung teaches:
the other vehicles of the plurality of vehicles receiving additional data from a plurality of sources indicating a route condition, ([0312] “The processor 470 may receive traffic information from the mobile terminal 600, the external server 510 or the other vehicle 520 through the communication unit.” [0472] “traffic information received from other vehicles according to an embodiment of the present invention.”)
the additional data including at least one of traffic data, weather data, construction data, and event data; ([0086] “The communication unit 120 may receive weather information and traffic information, for example, TPEG (Transport Protocol Expert Group) information from the mobile terminal 600 or the server 500. The driver assistance apparatus 100 may transmit acquired real-time information to the mobile terminal 600 of the server 500.”)
the other vehicles, based on the reason, determining whether to reroute themselves to avoid the reason for the rerouting ([0472] ““FIGS. 18A to 18C are views for explaining operation of changing a route on the basis of traffic information received from other vehicles according to an embodiment of the present invention.” [0475] “Referring to FIG. 18B, the processor 470 may change the current route on the basis of the received traffic information. For example, the processor 470 can change the current route to a route that takes a minimum time on the basis of traffic accident information, construction information, road congestion information or extra lane information.”)
	The above pieces of prior art are considered analogous as both represent inventions in the vehicle navigation and tracking field, specifically vehicle tracking and avoidance of unfavorable route conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomoto to incorporate data gathering from more than one other road vehicles as taught by Chung in order to avoid blocked or congested parts of a roadway [Chung 0475].  Motivation to combine Nomoto with Chung to a person having ordinary skill in the art comes from the prior art being analogous in the field vehicle tracking and knowledge well known in the art, as well as from Chung [0021].
In the same field of invention, Reeser teaches:
a first vehicle of the plurality of vehicles, configured with at least one of a processor, remote server, or distributed computing function,  sending a notification to at least one of the other vehicles of the plurality of the vehicles that the first vehicle is deviating from a planned route; ([0018 “Telematics unit 120 includes a processor 122 connected to a wireless modem 124, a global positioning system (GPS) unit 126, an in-vehicle memory 128” [0054] “In some instances, the route will change. For example, a member of the group may want to or has already changed the route. As such, a notification that a route change is imminent or has already been made can be transmitted to the other vehicles … As shown in FIG. 4, the leader vehicle 300 has diverted from the planned route 320 to an alternate route 330.”)
	The above pieces of prior art are considered analogous as both represent inventions in the vehicle navigation and tracking field, specifically vehicle tracking and avoidance of unfavorable route conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomoto to incorporate a transmission by one vehicle to other vehicles in the group that said vehicle is deviating from the planned route, as taught by Reese in order to keep groups traveling together from being separated. [Reeser 0005]. Motivation to combine Nomoto with Reeser to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle tracking and knowledge well known in the art, as well as from Reeser [0004].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Modified Nomoto, in view of Armitage.
Modified Nomoto teaches the system of Claim 19, but does not explicitly teach:
wherein determining whether a change in routing indicates a user initiated rerouting of the subject vehicle from a planned route comprises the monitoring vehicle evaluating sensor data to determine a likelihood that the change in routing is an anomalous route activity.
Armitage teaches:
wherein determining whether a change in routing indicates a user initiated rerouting of the subject vehicle from a planned route comprises the monitoring vehicle evaluating sensor data to determine a likelihood that the change in routing is an anomalous route activity. ([0029] “Different driving activities may be classified as different “types” of activities, including without limitation speeding, acceleration (e.g., rapid acceleration), deceleration (e.g., rapid deceleration) or hard braking, erratic breaking, and swearing or lateral acceleration. Once a series of observed driver actions are identified, the aberration detector module 120 compares the observed driver actions to anomaly criteria to determine whether any of the observed driver actions are “aberrational” with respect to pre-determined driving norms and/or limits.”)
	The above pieces of prior art are considered analogous as they both represent inventions in the vehicle navigation and control field.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Nomoto to determine the likelihood a vehicle’s operation is in an anomalous state as taught by Armitage to monitor driver behavior for unsafe vehicle operation [Armitage 0001].  Motivation to combine modified Nomoto with Armitage to a person having ordinary skill in the art comes from the prior art being analogous in the field vehicle navigation and knowledge well known in the art, as well as from Armitage [0002].
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Chung and Reeser.
Nomoto teaches a system for rerouting determination, comprising:
 the plurality of vehicles receiving additional data from a plurality of sources indicating a route condition, ([Col 4, 35-38] “a geomagnetic sensor 21, a gyroscope 22, a distance sensor 23, a GPS (Global Positioning System) receiver 24 that receives electric waves from satellites, and the like, all of which are well-known units" [Col 5, 38-41] "The storage part 93 stores a deviated point information database (hereinafter, referred to as “DB”) 94, a vehicle information DB 95, a travel history information DB 96, and the like.”)” [Col 6, 24-26] "At S103, the deviated point travel history information regarding the travel histories of all vehicles that have traveled the deviated point P is acquired from the travel history information DB 96." [Col 7, 22-37] "At S151, the vehicle information of the deviated vehicle that has deviated the route at the deviated point P is acquired from the vehicle information DB 95. At S152, it is judged whether the registered address of the deviated vehicle or the residence address of the user of the deviated vehicle is in the vicinity of the deviated point P. For example, if the registered address or the residence address is within a predetermined radius (for example, 5 km) centered at the deviated point P, it can be judged that the registered address or the residence address is in the vicinity of the deviated point P. If it has been judged that the registered address or the residence address is not in the vicinity of the deviated point P (S152: NO), the procedure goes to S154. If it has been judged that the registered address or the residence address of the deviated vehicle is in the vicinity of the deviated point P (S152: YES), the procedure goes to S153.")
and analyzing the received data to determine a reason the subject vehicle is deviating from the planned route; ([Col 5, 50-54] “In the present embodiment, the control part 91 of the information center 90 performs a route deviation factor determining processing for determining, based on the information acquired from the probe cars, the reason why the set route was deviated.”)
wherein an occurrence of an event above a threshold percentage indicates anomalous activity leading to the user-initiated re-routing ([Col 3, Ln 46-50] “and if the reroute travel rate judging unit has judged that the rate of the deviated vehicles which were determined as having traveled along the reroute is the first predetermined value or more, determining that guidance of the route is not appropriate.” [Col 8, Ln 28-33] “At S111, it is judged whether the rate of the vehicles that has traveled along the reroute after deviating the deviated route among the deviated vehicles without locality knowledge is a first predetermined value or more (for example, 80%).”)
and communicating rerouting instructions to a vehicle of the other vehicles, wherein the rerouting instructions are displayed on a dynamic display of the other vehicle; ([Fig 2A] [Col 6, 57-61] "At S106, based on the travel track, the map data stored in the map data storage part 30 of the in-vehicle device 1 installed in the deviated vehicle is updated. In this example, the link R is deleted from the map data storage part 30 because the link R is physically not travelable." [Col 8, 48-57] “At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.”)
and the other vehicles adjusting a plurality of navigational systems automatically, wherein each navigation system corresponds to one vehicle of the plurality of vehicles  ([Col 8, 39-57] "At S112, it is predicted that the deviated vehicles intended to travel along the route but deviated the route because the guidance was not easy to understand mainly for the users without locality knowledge. It is determined in the in-vehicles 1 of the deviated vehicles that the guidance of the route in the vicinity of the deviated point P is not appropriate. “The guidance is not appropriate” includes a situation such as the audio guidance timing is not appropriate, the drawing depicted on the display 60 is not appropriate, and the like. At S113, the guidance of the route in the vicinity of the deviated point P is changed. For example, if the deviated vehicles have gone straight at the deviated point P instead of making a turn, the route guidance may be changed such that the route guidance is provided earlier. Or, if the deviated vehicles made a turn at the deviated point P instead of going straight at the deviated point P and making a turn at the next intersection, the route guidance may be changed such that the route guidance is provided later. Obviously, the drawing depicted on the display 60 or a landmark may be changed.")
Nomoto does not explicitly teach:
comprising: a plurality of vehicles, wherein at least one of the vehicles is configured with at least one of a processor, remote server, or distributed computing function;
the plurality of vehicles receiving a notification from a subject vehicle indicating that the subject vehicle is deviating from a planned route;
the additional data including at least one of traffic data, weather data, construction data, and event data;
the other vehicles, based on the reason, determining whether to reroute themselves to avoid the reason for the rerouting
In the same field of endeavor, Chung teaches:
comprising: a plurality of vehicles, wherein at least one of the vehicles is configured with at least one of a processor, remote server, or distributed computing function; ([0203] “The V2X communication module 716 is a module for wireless communication between the vehicle 700 and the external server 510 or the other vehicle 520. The V2X module 716 includes a module in which a vehicle-to-vehicle communication (V2V) or vehicle-to-infrastructure communication (V2I) protocol can be implemented.” [0240] "The controller 770 may be implemented using at least one of ASICs (application specific integrated circuits), DSPs (digital signal processors), DSPDs (digital signal processing devices), PLDs (programmable logic devices), FPGAs (field programmable gate arrays), processors, controllers, micro-controllers, microprocessors) and other electrical units for executing the corresponding functions." [0472] “traffic information received from other vehicles according to an embodiment of the present invention.”)
the additional data including at least one of traffic data, weather data, construction data, and event data; ([0086] “The communication unit 120 may receive weather information and traffic information, for example, TPEG (Transport Protocol Expert Group) information from the mobile terminal 600 or the server 500. The driver assistance apparatus 100 may transmit acquired real-time information to the mobile terminal 600 of the server 500.”)
the other vehicles, based on the reason, determining whether to reroute themselves to avoid the reason for the rerouting ([0472] ““FIGS. 18A to 18C are views for explaining operation of changing a route on the basis of traffic information received from other vehicles according to an embodiment of the present invention.” [0475] “Referring to FIG. 18B, the processor 470 may change the current route on the basis of the received traffic information. For example, the processor 470 can change the current route to a route that takes a minimum time on the basis of traffic accident information, construction information, road congestion information or extra lane information.”)
	The above pieces of prior art are considered analogous as both represent inventions in the vehicle navigation and tracking field, specifically vehicle tracking and avoidance of unfavorable route conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomoto to incorporate data gathering from more than one other road vehicles as taught by Chung in order to avoid blocked or congested parts of a roadway [Chung 0475].  Motivation to combine Nomoto with Chung to a person having ordinary skill in the art comes from the prior art being analogous in the field vehicle tracking and knowledge well known in the art, as well as from Chung [0021].
In the same field of endeavor, Reeser teaches:
the plurality of vehicles receiving a notification from a subject vehicle indicating that the subject vehicle is deviating from a planned route; ([0054] “In some instances, the route will change. For example, a member of the group may want to or has already changed the route. As such, a notification that a route change is imminent or has already been made can be transmitted to the other vehicles.  A new route may then be planned (e.g., at the central location 190) and made available to the vehicles 300, 302, 304, 306 to reflect the route change(s).”)
	The above pieces of prior art are considered analogous as both represent inventions in the vehicle navigation and tracking field, specifically vehicle tracking and avoidance of unfavorable route conditions.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nomoto to incorporate a transmission by one vehicle to other vehicles in the group that said vehicle is deviating from the planned route, as taught by Reeser in order to keep groups traveling together from being separated. [Reeser 0005]. Motivation to combine Nomoto with Reeser to a person having ordinary skill in the art comes from the prior art being analogous in the field of vehicle tracking and knowledge well known in the art, as well as from Reeser [0004].
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB D UNDERBAKKE whose telephone number is (571)272-6657. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB DANIEL UNDERBAKKE/Examiner, Art Unit 3662                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663